DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 07/26/2021 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 1-10, filed 07/26/2021, with respect to the rejections of claims 1-4 and 7-10 under 35 U.S.C. 103 and claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The Applicant has amended the claim 1 to include limitations that are not anticipated or made obvious by the prior art of record and has persuasively argued that claim 10 is not indefinite and is known and understood by those of ordinary skill. Therefore, the rejections of claims 1-4 and 7-10 have been withdrawn. 
No prior art alone or in combination with references discloses a method of producing a conjugated diene as recited in claim 1. Specifically, the prior art fails to disclose preparing a mixture consisting of at least one solvent and an aged solid acid catalyst, wherein the aged solid catalyst has a Hammett activity function of -12.2 or less and a BET surface area of from 20 m2/g to 80o m2/g, and the at least one solvent is selected from a group consisting of aliphatic hydrocarbons and aromatic hydrocarbons. Additionally, the prior art fails to disclose continuously adding a γ,δ-unsaturated alcohol to the preheated mixture and continuously removing conjugated diene and water produced during the dehydration, wherein the total amount of conjugated diene and water removed from the mixture is 0.8 to 1.2 times the mass of the γ,δ-unsaturated alcohol. 
The closest prior art of record, McAuliffe et al. (US 2010/0113846), discloses a method for synthesizing isoprene from prenyl derivatives comprising contacting a prenyl alcohol with can be 3-methyl-3-buten-1-ol with a catalyst to produce isoprene, wherein the catalyst can be a solid acid catalyst ([0384]). McAuliffe fails to disclose or make obvious the features of the claimed solid acid catalyst, specifically McAuliffe fails to disclose that the catalyst is aged, has a Hammett acidity function within the claimed range or a BET surface within the claimed range. Furthermore, as noted in the Applicant’s remarks dated 07/26/2021, McAuliffe fails to disclose continuously removing the conjugated diene and water from the mixture, wherein a total amount of the conjugated diene and water removed from the mixture is 0.8 to 1.2 times the mass of the γ,δ-unsaturated alcohol.
Mueller et al. (U.S. Patent No. 3,714,285, cited in the IDS dated 01/19/2021) discloses a method for manufacturing isoprene by catalytic dehydration of 3-methyl-3-buten-1-ol in the presence of inorganic acids as catalysts at elevated temperatures (Abstract). The catalyst is a supported phosphoric acid catalyst, used in powder form and/or in a coarser form, for example in the form of particles having a diameter of from 2 to 8 mm (col. 2, lines 8-21). Mueller differs from the claimed invention in that Mueller does not disclose an aged solid acid catalyst as claimed or preparing a mixture consisting of at least one solvent and an aged solid acid catalyst, and continuously adding the γ,δ-unsaturated alcohol to the mixture. 
Johnson et al. (U.S. Patent No. 3,809,727) discloses a method for dehydration of 3-methyl-3-buten-1-ol to isoprene comprising passing 3-methyl-3-buten-1-ol into contact with a catalyst under suitable reaction conditions under continuous operation (col. 1, lines 10-19; col. 2, lines 67-72). The catalyst is a calcined composition of iron, phosphorous, a Group I-A metal and combined oxygen (col. 4, lines 12-15). Johnson differs from the claimed invention in that Johnson does not disclose an aged solid acid catalyst as claimed or preparing a mixture consisting of at least one solvent and an aged solid acid catalyst, and continuously adding the γ,δ-unsaturated alcohol to the mixture.
Suzuki et al. (US 2018/0290947 A1, having a common assignee as the present application) discloses a method for producing a conjugated diene comprising subjecting a γ,δ-unsaturated alcohol to a dehydration reaction in the presence of an aqueous solution of an acidic catalyst (Abstract; [0005]). Suzuki differs from the claimed invention in that Suzuki does not disclose an aged solid acid catalyst as claimed or preparing a mixture consisting of at least one solvent and an aged solid acid catalyst, and continuously adding the γ,δ-unsaturated alcohol to the mixture. 
Therefore, no prior art appears to disclose or make obvious a method of producing a conjugated diene from a γ,δ-unsaturated alcohol as claimed, and specifically fails to disclose or teach the claimed features of the catalyst recited in the claims, and the claimed sequence of specific steps as recited in the claims. As such, claims 1-4 and 7-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772